Title: General Orders, 19 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 19th 1776.
Parole AlbanyCountersign Schuyler.


The Brigadier Generals are desired to make their respective brigades, perfectly acquainted with the alarm posts, which have been reported to the Commander in Chief: But in case of an Alarm, the respective regiments are to draw up, opposite to their encampments, or quarters, until they receive orders to repair to the alarm posts above referred to. The following Signals

are to give the alarm, to all the Troops (as well regulars as Militia) and the Inhabitants of the city: (viz.) In the day time; two Cannon to be fired from the rampart at Fort George, and a Flag hoisted from the Top of General Washingtons, head quarters: In the night time, two Cannon fired as above, from Fort George, and two lighted Lanthorns hoisted from the Top of Head Quarters, aforesaid.
The Colonels, and Officers commanding Corps, are immediately to have their men compleated with twenty-four rounds of powder and ball, properly, and compleatly, made up into Cartridges, six rounds of which, each man is to have in his pouch, or cartridge box, for ordinary duty; the remaining eighteen, are to be wrapped up tight, in a Cloth, or coarse Paper, and mark’d with the name of the soldier to whom they belong, and carefully packed into an empty powder barrel. The Captains, or Officers commanding Companies, are to see that this is done, and to take into his own possession, the barrel, with the cartridges so packed, and to have them delivered to the men, as occasion may require: And whatsoever Soldier shall be found wasting, or embezzeling, his ammunition, shall not only be made to pay for it, but be punished for so base and shameful a neglect, and disobedience of orders.
Notwithstanding the care and pains, that has been taken to provide good arms for the troops, on examination they are found to be in the most shocking situation: The Colonels, or commanding Officers of the regiments, are requested to get the arms belonging to their regiments, put in good order as soon as possible, the work to be executed at the Continental Armoury, or elsewhere, so as to have them repaired in the most expeditious manner—Every man to be furnished with a good Bayonet: But all that have had Bayonets heretofore, and have lost them, to pay for the new ones—Wherever a Soldier is known to have injured his gun, on purpose, or suffered it to be injured by negligence; to be chargeable with the repairs. An Account to be rendered of the expence of those repairs, after deducting what each Individual ought to pay—A Warrant will be given the commanding Officer of the regiments, for the discharge of the same.
All repairs that are done to the arms hereafter, except unavoidable accidents, to be paid by the men, and stopt out of

their wages by the commanding officer of the regiment—An Account to be rendered to him, by the Captains, or commanding Officers of companies.
Capt. Joseph Butler of Colonel Nixons regiment, is to be furnished with a Copy of the accusation, lodged against him, by Lieut. Silas Walker, and both are to attend the next General Court Martial with their evidences.
The Lads lately picked out of Col: Nixon’s, and Col: Webb’s regiments; are to be immediately discharged, and their accounts settled, and paid: In order the better to enable them to return to their respective homes—ten days provision, and pay, is to be allowed them from this day.
John Lewis of Capt. Harnburry’s Company, in Col. Ritzema’s regiment, tried by a late General Court Martial, whereof Col. Ritzema was President “for insulting and striking Lieut. Cole of Col. Wyllys’s regiment, when on command”—The Court find the prisoner guilty of the charge, and a breach of the 7th Article of the Continental Rules and Regulations; and do sentence him to be whipp’d Thirty-nine Lashes for said offences.
The General approves of the above sentence, and orders it to be put in execution to morrow morning at Guard mounting.
